Citation Nr: 1424410	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including as secondary to asbestos exposure.

2.  Entitlement to service connection for ischemic heart disease, including as secondary to herbicide exposure. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  

In this instance, the Board notes that the United States Court of Veterans Claims (Court) has recently held that, although an appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for emphysema and chronic obstructive pulmonary disease (COPD) specifically, the Board notes that the Veteran has been diagnosed with multiple respiratory disorders, including emphysema, COPD, and asbestosis.  The Board thus concludes that the Veteran is seeking service connection not solely for emphysema or COPD but more broadly for any respiratory disability, including, but not limited to, COPD and emphysema.  The Board thus finds that the Veteran's claim is more properly characterized as one for a respiratory disorder.

(The decision below addresses the Veteran's claims for service connection for hypertension, ischemic heart disease, and asbestosis.  Adjudication of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  It is as likely as not that the Veteran has asbestosis that is traceable to his period of active military service.

2.  The Veteran did not set foot on the landmass of the Republic of Vietnam or have service in its inland waterways.

3.  Ischemic heart disease was not demonstrated in service or until many years thereafter; ischemic heart disease is not attributable to military service.

4.  Hypertension was not demonstrated in service or until many years thereafter; hypertension is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran has asbestosis that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran does not have ischemic heart disease that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

3.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished. 

In this respect, through May 2010 and June 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims. 

The Board also finds that the May 2010 and June 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence. 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned May 2010 and June 2010 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the May 2010 and June 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus concludes that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Consequently, the Board does not find that the VCAA requires remand to the RO.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA. 

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding medical records probative of the claims that need to be obtained.  Additionally, the Veteran was afforded VA examination in February 2011 concerning his respiratory claim, report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the examination obtained in this case is sufficient, as it is predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings.  The examiner consider the Veteran's statements and provided a rationale for the findings made, relying on and citing to the records reviewed.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims for service connection for hypertension and ischemic heart disease but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2013).  In this case, as discussed below, there is simply no suggestion in the record that the Veteran's hypertension or heart disease is in any way etiologically linked to his service.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II.  Analysis

The Veteran is seeking service connection for a respiratory disorder, namely emphysema and COPD.  However, the Board finds that this claim implicitly included asbestosis even though there was no definitive diagnosis of it at the time his claim was filed.  The Veteran contends that these respiratory disorders are related to his military service, during which time he served as a signalman in the Navy; he contends that his job caused him to be exposed to asbestos.  In addition, the Veteran contends that he developed hypertension and ischemic heart disease due to service, and in the alternative that ischemic heart disease developed secondary to herbicide exposure.

Review of the Veteran's service treatment records reflects no complaints related to any pulmonary or cardiac symptoms, with the exception of a treatment for flu in March 1970 and an upper respiratory infection in December 1970.  His separation examination noted no abnormalities in any category.  Post-service treatment records reflect that the Veteran has been diagnosed with hypertension, coronary artery disease, congestive heart failure, and what has been variously diagnosed as emphysema and chronic obstructive pulmonary disease.  Records further show a diagnosis of coronary artery disease in 1995 and arteriosclerotic heart disease in 1998.  The Veteran has also submitted a private treatment record dated in November 2012, in which his private physician conducted CT scan and radiological study of his chest and found bilateral calcified pleural plaques "consistent with asbestosis."  The physician found the Veteran to have "both clinical and radiographic evidence of asbestosis," which he stated was "almost certainly" a result of in-service asbestos exposure.

The Veteran was afforded a VA respiratory examination in February 2011.  At that time, the examiner noted the Veteran's history of COPD, coronary artery disease, and congestive heart failure, as well as his thirty-to-forty year history of smoking multiple packs of cigarettes per day.  The examiner stated that the Veteran's historical diagnoses of COPD, emphysema, and chronic bronchitis "all ... means he has chronic obstructive pulmonary disease."  The examiner acknowledged that the Veteran had been exposed to asbestos during service but noted that his medical records, including multiple x-ray and CT scans of his chest, did not show any actual asbestosis and opined that his COPD was due not to asbestos exposure but to his long history of cigarette use.  In so finding, the examiner acknowledged the Veteran's in-service treatment for an upper respiratory infection but found it to have been acute and resolved without residuals and thus unlikely related to his later development of COPD.

At a February 2013 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was exposed to asbestos while serving aboard two Navy ships.  He also testified that his private physician had told him that his respiratory problems were caused by exposure to asbestos.  Also at the hearing, the Veteran contended that he had been exposed to herbicides while on active duty, although he stated that he never set foot in-country in Vietnam.  Rather, the Veteran contended that the ships on which he was stationed maneuvered close enough to the coastline that he was likely exposed while on board ship.  The Veteran also stated that he was first diagnosed with hypertension in approximately 1985, fifteen years after his separation from service.  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include, in relevant part, ischemic heart disease.  38 C.F.R. § 3.309(e) (2013).

Turning first to the Veteran's claim for service connection for a respiratory disorder, the Board notes that in this case, although the February 2011 VA examiner found no evidence of any asbestosis, the Veteran's private treating physician in November 2012 confirmed a diagnosis of asbestosis based on radiological study and CT scan of the chest.  In that treatment note, the private physician stated that the Veteran's asbestosis is "almost certainly" due to his in-service exposure to asbestos.  Although there may remain some question about whether the Veteran truly experiences asbestosis, there now appears to be a likelihood regarding the presence of this disease and its relationship to in-service exposures, which probability results in a finding that a grant of service connection for asbestosis is warranted.  38 C.F.R. § 3.102.

Regarding the Veteran's claims for hypertension and ischemic heart disease, the Board notes as an initial matter that on May 8, 2008, the United States Court of Appeals for the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.

The Veteran's DD-214 and other service records document that he had sea service during the Vietnam era aboard the USS Fechteler and the USS Mansfield.  However, these records do not show that the Veteran personally went ashore or that either ship sailed in the inland waters or docked at a port in the Republic of Vietnam.  In so finding, the Board notes that ship histories published by the U.S. Navy document that the USS Fechteler was stationed in the "official waters of the Republic of Vietnam" on several occasions in 1968, while the Veteran was stationed onboard.   Regarding his time aboard the USS Fechteler, the Board notes that the JSRRC determined that the ship was stationed in Da Nang Harbor and the Tonkin Gulf during 1968, and conducted small boat operations with personnel going ashore.  However, the JSCRRC report indicates that the personnel who went ashore from the USS Fechteler were all named and did not include the Veteran.  The JSRRC was thus unable to determine that the Veteran had "in-country" service, including service in inland waterways.  In addition, the Veteran has not contended that he was exposed to herbicides while stationed aboard the USS Mansfield.

As noted previously, the Veteran's personnel records do not reflect any in-country service.  The records do show that the Veteran was awarded the Vietnam Service Medal for service in the Vietnam area of operations aboard the USS Fechteler.  However, the award is only indicative of the ship's presence in the official waters of Vietnam, which was already documented by the JSRRC.  The Vietnam Service Medal is not in and of itself sufficient evidence of service in the Republic of Vietnam.  See Haas, 525 F.3d at 1168.  In addition, VA Compensation & Pension Service has initiated a program that identifies United States Navy ships that operated in inland waterways or docked to the shore, even "blue water vessels" that did so temporarily.  Neither the USS Fechteler or the USS Mansfield is among the listed ships that operated in inland waterways or docked to the shore.  See, e.g., VA Compensation & Pension Service Bulletin (Nov. 2012).  Further, the Veteran has not claimed that he ever went ashore in Vietnam while stationed aboard the USS Fechteler or the USS Mansfield.  Rather, he claims that the positioning of the USS Fechteler during its several assaults on land-based targets necessitated that it be located in "brown water," or inland waterways.  However, as discussed above, the record does not bear this contention out; rather, the Veteran's service records establish only that the USS Fechteler was located in the official waters of Vietnam.

Thus, in consideration of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although ischemic heart disease is listed as a disease associated with exposure to herbicide agents, service connection is not warranted for the disability on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Notwithstanding the foregoing provisions regarding presumptions, the Veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding establishing service connection on a direct basis, the Veteran contends, as noted above, that his hypertension and heart disease are the result of his time in service, and in particular that he has ischemic heart disease due to exposure to herbicides during his period of active duty.  Here, however, relevant post-service evidence reflects that the Veteran was first diagnosed with hypertension in 1985, approximately fifteen years after his separation from active duty.  Similarly, evidence suggests that he was first diagnosed with coronary artery disease in 1995, some twenty-five years after service.  He has continued to receive treatment for both disorders since the initial diagnoses.  No opinion relating either disorder to service is present in the record, however, and the Veteran has not submitted any competent medical evidence relating his hypertension or ischemic heart disease to service.

The Board has considered the evidence of record and finds that there is no competent evidence medically relating hypertension or ischemic heart disease to military service.  Absent any medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for hypertension and ischemic heart disease must be denied on a direct basis.  Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of hypertension or ischemic heart disease in service; to the contrary, medical records submitted by the Veteran establish that he was not diagnosed with these disorders until at least fifteen years after his separation from active duty.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  Importantly, in this case, the Veteran has not contended that he has suffered from hypertension or ischemic heart disease since service.  To the contrary, he testified at the February 2013 hearing that he was first diagnosed with hypertension in 1985.  Further, there is no medical evidence demonstrating that, before the 1995 diagnosis of coronary artery disease, the Veteran had complained of any such problem to any medical professional at any time since his separation from service.  

The Board concedes that the Veteran has been treated for both hypertension and ischemic heart disease during the appeal period, but none of his treatment providers has provided an opinion that any such disability is related to military service.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence linking the Veteran's hypertension or ischemic heart disease to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a complex medical matter, such the relationship between his current hypertension or ischemic heart disease and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hypertension and ischemic heart disease on a direct basis.  Although the Veteran asserts that his hypertension and ischemic heart disease can be attributed to his time in service, and particularly his claimed exposure to herbicides, the record does not establish that he has the medical training necessary to offer competent opinions on such complex matters of medical etiology.  See Bostain, 11 Vet. App. at 127.  The Board thus concludes that a preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for asbestosis is granted.

Entitlement to service connection for hypertension denied.

Entitlement to service connection for ischemic heart disease is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a respiratory disorder other than asbestosis.

As noted above, the Veteran's private physician has opined that the Veteran has asbestosis that is "almost certainly" related to his in-service asbestos exposure.  The physician also stated in the November 2012 treatment note that the Veteran's COPD is secondary to his long-term cigarette use.  However, the physician also stated that the "severity of the lung diffusion impairment is far in excess of what would be expected from the degree of obstructive lung disease [the Veteran] is displaying."  The Board finds that this raises the question of whether the Veteran's COPD has been aggravated by his asbestosis, for which he is herein awarded service connection.  Moreover, the February 2011 VA examiner did not have the benefit of the private physician's diagnosis and opinion, which were provided in November 2012, more than a year after the VA examination.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service asbestos exposure.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current respiratory disorder.  Id. 

Here, the Board finds the discussion provided by the February 2011 VA examiner to be inadequate, given the findings of the Veteran's private physician in November 2012, as outlined above, concerning the possibility of a relationship between the current severity of the Veteran's COPD and his service-connected asbestosis.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain a further VA medical examination and opinion regarding the etiology of the Veteran's respiratory disorder other than asbestosis.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required in order to obtain more definitive medical opinion evidence addressing the issue of whether the Veteran's service-connected asbestosis has aggravated his COPD or any other respiratory disorders that he currently experiences.

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must review the claims file and ensure that all notification and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.  The AOJ must specifically provide notice to the Veteran concerning establishing entitlement to service connection on a secondary basis.

2.  The Veteran must be scheduled for VA pulmonary examination and advised that failure to appear for any examination as requested, and without good cause, could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.

The physician must take a detailed history from the Veteran and review the claims file, including all reports from medical professionals who provided opinions regarding a possible relationship between pulmonary disease and military service.  The examiner must also ensure that all clinical findings and testing are conducted to properly diagnose emphysema, COPD, or any other respiratory disorder other than asbestosis the Veteran currently experiences.  The examiner must provide an opinion as to whether it is at least as likely as not that any such disorder is traceable to the Veteran's period of military service, including to in-service exposure to asbestos.  

The examiner must also provide an opinion as to whether it is at least as likely as not that service-connected asbestosis has caused or made worse any such diagnosed respiratory disorder.  A detailed explanation must be provided for each opinion, including citation to the record and medical principles as necessary to explain the opinion.  If any opinion differs from other opinions already of record, this difference must be explained.

3.  The AOJ must ensure that the report of examination complies with the instructions of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  The AOJ must take adjudicatory action on the claim of service connection for a respiratory disorder other than asbestosis.  If any benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


